internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-107354-00 date date legend x state d1 d2 d3 d4 d5 dollar_figurea dollar_figureb dollar_figurec this responds to the date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 and elected to be treated as an s_corporation for its taxable_year beginning d2 in d3 x’s attorneys discovered that x had received passive_investment_income in excess of of its gross_receipts for three consecutive taxable years commencing with x’s first taxable_year as an s_corporation further at the close of each of these three taxable years x had dollar_figurea of subchapter_c_earnings_and_profits as a result x’s s election terminated on d4 cc psi b01 plr-107354-00 x represents that the termination of its s election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x and its shareholders were unaware that the receipt of passive_investment_income could terminate their s election x and its shareholders have consistently treated x as an s_corporation since d2 and agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary to eliminate its subchapter_c_earnings_and_profits x distributed dollar_figureb to its shareholders on d5 law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 sec_1362 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions based solely on the representations made and the information submitted including the information that was submitted and used to calculate the adjustment described below we conclude that x’s s election terminated on d4 under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive tax years beginning d2 and had gross_receipts for each of those tax years more than percent of which were passive_investment_income cc psi b01 plr-107354-00 we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning d4 and thereafter unless x’s s election is otherwise terminated under sec_1362 provided that the following conditions are met as an adjustment under sec_1362 x must send a payment of dollar_figurec with a copy of this letter to the following address internal_revenue_service p o box -- stop cincinnati oh x must send this payment no later than days from the date of this letter if this condition is not met then this ruling is null and void furthermore if this condition is not met x must notify the service_center with which x’s s election was filed that the election has terminated except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x’s s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
